Per Curiam.

The affidavit upon which the order herein was granted shows that Mr. Bowman, the plaintiff’s president, made the lease and had personal knowledge of all the dealings between plaintiff and defendants, and that as such officer he had no knowledge or information sufficient to form a belief concerning the matters set forth in defendants’ answer, and upon which they based their alleged counterclaim, and that it was necessary for him to have a bill of particulars of such counterclaim before he could frame his reply to said counterclaim. In our judgment, such affidavit was sufficient and entitled plaintiff to the order appealed from.
The order must be affirmed, with costs.
Present: Eitzsimohs, Oh. J., and O’Dwyer, J.
Order affirmed, with costs.